                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A., successor by merger
                                                             8   to BAC Home Loans Servicing LP f/k/a
                                                                 Countrywide Home Loans Servicing, LP
                                                             9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
                                                            11
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY                    Case No.: 2:16-cv-000845-MMD-NJK
                                                                 MERGER TO BAC HOME LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                              STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                                        DEADLINE TO (1) OPPOSE BANK OF
AKERMAN LLP




                                                                                Plaintiff,                              AMERICA'S MOTION FOR PARTIAL
                                                            14
                                                                 vs.                                                    SUMMARY JUDGMENT [ECF NO. 96]; (2)
                                                            15                                                          OPPOSE BARGAIN PROPERTIES AND
                                                                 TREO NORTH AND SOUTH HOMEOWNERS                        LALA GRIGORYAN'S MOTION FOR
                                                            16   ASSOCIATION, INC; LALA GRIGORYAN;                      SUMMARY JUDGMENT [ECF NO. 97]; and
                                                                 BARGAIN    PROPERTIES,  LLC;  and                      (3) REPLY TO TREO NORTH AND SOUTH
                                                            17   HOMEOWNER ASSOCIATION SERVICES,                        HOMEOWNERS ASSOCIATION, INC.'S
                                                                 INC.,                                                  OPPOSITION [ECF NO. 98]
                                                            18                  Defendants.                             [FIRST REQUEST]
                                                            19   BARGAIN PROPERTIES, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                                Counterclaimant,
                                                            21
                                                                 vs.
                                                            22
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            23   MERGER TO BAC HOME LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            24   HOME LOANS SERVICING, LP; KERSTIN L.
                                                                 DESJARDINS, an individual; and any and all
                                                                 other persons unknown claiming any right, title,
                                                            25   estate, lien, or interest in the Property adverse to
                                                                 Plaintiff's ownership, or any cloud upon
                                                            26   Plaintiff's title thereto (DOES 1 through 10
                                                                 inclusive);
                                                            27
                                                                                Counter-defendants.
                                                            28

                                                                 46997526;1
                                                             1                Plaintiff and counter-defendant Bank of America, N.A., successor by merger to BAC Home

                                                             2   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA), defendants Treo North

                                                             3   and South Homeowners Association, Inc. (HOA), Lala Grigoryan, and defendant and counterclaimant

                                                             4   Bargain Properties, LLC (Bargain) respectfully submit the following stipulation to allow Bargain and

                                                             5   Ms. Grigoryan 17 additional days to oppose BANA's motion for summary judgment, ECF No. 96,

                                                             6   allow BANA 16 additional days to oppose defendant and counterclaimant Bargain Properties, LLC

                                                             7   and defendant Lala Grigoryan's motion for summary judgment, ECF No. 97, and allow BANA 31

                                                             8   additional days to respond to reply to Treo North and South's opposition to BANA's motion for partial

                                                             9   summary judgment, ECF No. 98.

                                                            10                BANA filed its motion for partial summary judgment on October 30, 2018. (ECF No. 96.)

                                                            11   Treo North and South filed its opposition on November 9, 2018. (ECF No. 98.) Bargain and Ms.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Grigoryan's oppositions are due November 20, 2018. BANA's deadline to reply to Treo North and
                      LAS VEGAS, NEVADA 89134




                                                            13   South's opposition is November 23, 2018.
AKERMAN LLP




                                                            14                Bargain and Ms. Grigoryan filed their motion for summary judgment on October 31, 2018.

                                                            15   (ECF No. 97). BANA's deadline to oppose is November 21, 2018.

                                                            16                The parties stipulate Bargain and Ms. Grigoryan shall have up to, through and including

                                                            17   December 7, 2018 to oppose BANA's motion for partial summary judgment, ECF No. 96; BANA

                                                            18   shall have until December 7, 2018 to oppose Bargain and Ms. Grigoryan's motion for summary

                                                            19   judgment, ECF No. 97; and BANA shall have until December 21, 2018 to reply to Treo North and

                                                            20   South's and Bargain’s oppositions their motions for partial summary judgment, ECF No. 98. The

                                                            21   parties make this stipulation to extend the briefing deadlines beyond the Thanksgiving holiday and

                                                            22   permit BANA the opportunity to file one reply briefing addressing both Treo North and South's

                                                            23   opposition and Bargain and Ms. Grigoryan's to-be-filed opposition.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                     2
                                                                 46997526;1
                                                             1   This stipulation is not made to cause delay or prejudice to any party.

                                                             2
                                                                  This the 15th day of November, 2018.                  This the 15th day of November, 2018.
                                                             3
                                                                  AKERMAN LLP                                           BOYACK ORME & ANTHONY
                                                             4
                                                                   /s/ Vatana Lay                                        /s/ Colli C. McKiever
                                                             5    ARIEL E. STERN, ESQ.                                  EDWARD D. BOYACK, ESQ.
                                                                  Nevada Bar No. 8276                                   Nevada Bar No. 5229
                                                             6    VATANA LAY, ESQ.                                      COLLI C. MCKIEVER, ESQ.
                                                                  Nevada Bar No. 12993                                  Nevada Bar No. 13724
                                                             7    1635 Village Center Circle, Suite 200                 7432 W. Sahara Avenue, Suite 101
                                                                  Las Vegas, Nevada 89134                               Las Vegas, Nevada 89117
                                                             8
                                                                  Attorneys for plaintiff and counter-defendant         Attorneys for defendant Treo North and South
                                                             9    Bank of America, N.A., successor by merger to         Homeowners Association, Inc.
                                                                  BAC Home Loans Servicing, LP f/k/a
                                                            10    Countrywide Home Loans Servicing, LP
                                                            11    This the 15th day of November, 2018.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  GREENE INFUSO, LLP
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                   /s/ Michael V. Infuso
                                                            14    MICHAEL V. INFUSO, ESQ.
                                                                  Nevada Bar No. 7388
                                                            15    KEVIN W. BARLOW, ESQ.
                                                                  Nevada Bar No. 12689
                                                            16    SEAN B. KIRBY, ESQ.
                                                                  Nevada Bar No. 14224
                                                            17    3030 South Jones Boulevard, Suite 101
                                                                  Las Vegas, Nevada 89146
                                                            18
                                                                  Attorneys for defendant Lala Grigoryan and
                                                            19    defendant and counterclaimant Bargain
                                                                  Properties, LLC
                                                            20
                                                                                                                ORDER
                                                            21

                                                            22                                                          IT IS SO ORDERED.

                                                            23                                                          ______________________________________
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            24
                                                                                                                                November 19, 2018
                                                                                                                        DATED:_______________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 46997526;1
